—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the New York State Police, dated March 24, 1995, which adopted the recommendation of a hearing board, made after a hearing, and dismissed the petitioner from the Division of the State Police.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the Superintendent of the New York State Police was supported by substantial evidence in the record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231).
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.